Citation Nr: 0709646	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  96-51 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for upper respiratory 
infection.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for varicose veins.  

4.  Entitlement to service connection for bilateral foot 
disability.  

5.  Entitlement to service connection for otitis media.  

6.  Entitlement to service connection for inguinal hernia.  

7.  Entitlement to service connection for left testicle 
varicocele.  

8.  Entitlement to an initial rating higher than 10 percent 
for pseudoarthrosis, L5-S1.  

9.  Entitlement to an initial rating higher than 10 percent 
for gunshot wound of the left calf, with sensory neuropathy 
of the left first, second, and third toes.  

10.  Entitlement to an initial compensable rating for 
fracture of the fourth and fifth metacarpals of the right 
hand.  

REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1980 to May 1983 and from January 1987 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 1996 and February 1997 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.   

In the rating decision in February 1997, the RO denied 
service connection for post-traumatic stress disorder.  In 
March 1997, the veteran filed a notice of disagreement.  In a 
rating decision in April 2004, the RO granted service 
connection for anxiety, claimed then as post-traumatic stress 
disorder, which was not shown, and assigned an effective in 
December 1995, the date of receipt of his original claim for 
VA disability compensation.  With the grant of service 
connection, the original claim of service connection for the 
then claimed post-traumatic stress disorder is a finally 
adjudicated claim and not subject to appellate review in the 
absence of a motion of clear and unmistakable error. 

Of the issues on appeal, the veteran did not file a 
substantive appeal (VA Form 9) with VA to perfect the appeal 
as to the issues relating to varicose veins, inguinal hernia, 
pseudoarthrosis, and gunshot wound of the left calf.  
Nonetheless, the RO continued to send the veteran 
supplemental statements of the case on these issues and 
certified them for appeal to the Board in November 2006.  The 
veteran's representative also presented written argument on 
them in January 2007.  In light of this and in consideration 
that the Board may address questions relative to its 
jurisdictional authority to review a particular case, the 
Board will address the merits of these issues in this 
decision.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§20.101(d).

FINDINGS OF FACT

1.  An upper respiratory infection is not currently shown. 

2.  Sinusitis is not currently shown.  

3.  Varicose veins are not currently shown.  

4.  A bilateral foot disability is not currently shown.  

5.  Otitis media is not currently shown.  

6.  An inguinal hernia is not currently shown.  

7.  A left testicle varicocele is not currently shown.  

8.  The veteran's service-connected pseudoarthrosis, L5-S1, 
is manifested by lumbosacral pain, slight limitation of 
motion (90 degrees of forward flexion, 30 degrees of 
extension with pain at 20 degrees, 30 degrees of right and 
left lateral flexion with pain at 20 degrees on the right, 
and 30 degrees of right and left rotation), and X-ray 
findings of pseudoarthrosis of L5-S1; there is no objective 
evidence to demonstrate that an intervertebral disc syndrome 
is associated with the service-connected disability.  



9.  The veteran's service-connected gunshot wound of the left 
calf, with sensory neuropathy of the left first, second, and 
third toes, is manifested by mild incomplete paralysis of the 
posterior tibial nerve and an asymptomatic scar measuring 1 
centimeter in diameter; a disability picture reflective of 
moderate damage to Muscle Group XI is not demonstrated.

10.  The veteran's service-connected fracture of the fourth 
and fifth metacarpals of the right hand is asymptomatic and 
without pain and limitation of motion.


CONCLUSIONS OF LAW

1.  Upper respiratory infection is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Sinusitis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Varicose veins are not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Bilateral foot disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Otitis media is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Inguinal hernia is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

7.  Left testicle varicocele is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

8.  The criteria for an initial rating higher than 10 percent 
for pseudoarthrosis, L5-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003), 5237, 5242 (effective on September 26, 
2003).

9.  The criteria for an initial rating higher than 10 percent 
for gunshot wound of the left calf, with sensory neuropathy 
of the left first, second, and third toes, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.56, Diagnostic Code 5311 (effective prior to and on 
July 3, 1997), 4.124a, Diagnostic Code 8724 (2006).

10.  The criteria for an initial compensable rating for 
fracture of the fourth and fifth metacarpals of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5223, 
5227 (effective prior to and on August 26, 2002).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letters dated in November 2002 
(service connection claims), August 2003 (higher rating for 
right hand fractures), and January 2005 (all claims).  The 
notices, particularly the one mailed in January 2005, advised 
the veteran of what was required to prevail on his claims; 
what specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to his claims.  The 
notices included the general provision for the effective date 
of the claims, that is, the date of receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

As to the degree of the disability for the claims for a 
higher rating, at this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims, and any 
deficiency as to VCAA compliance regarding these claims is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   

As to the degree of the disability for the service connection 
claims, in a supplemental statement of the case mailed to the 
veteran in June 2006 (with regard to all claims except for 
that involving the left testicle varicocele), the RO provided 
him with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  In any case, as the claims are denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

Further, because the VCAA notice came after the initial 
adjudication in July 1996 and February 1997, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  Indeed, the initial 
adjudication was prior to the enactment of the VCAA.  In any 
event, the procedural defect has been cured without prejudice 
to the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claims.  
That is, he had the opportunity to submit additional argument 
and evidence.  Also, all the claims have been readjudicated 
following the content-complying notice, as evidenced in the 
supplemental statements of the case in April 2004, January 
2005, August 2005, 


June 2006, and September 2006.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity for a personal hearing, but he declined to appear 
and testify at a hearing.  The RO has obtained the service 
medical records and VA treatment records.  The veteran and 
his representative have submitted private records from West 
Side Orthopaedic Clinic and Eastwood Hospital in support of 
his claims.  The veteran has not identified any other 
records, to include private medical records, for the RO to 
obtain on his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded VA examinations in January 1997, June 
2002, July 2003, September 2003, February 2005, and April 
2006, to determine the nature, etiology, and severity of the 
conditions at issue.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  



For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the veteran alleges that he was treated for a 
respiratory infection while on active duty at Ft. Bliss; that 
he was given medication in service for sinus problems that 
have persisted ever since then; that he was shot in the left 
foot during service in the Persian Gulf; and that within one 
year of his military discharge in 1983 he underwent surgery 
for "varicosis" and has since had problems with a hernia, 
varicose veins, and his left testicle.  

The pertinent evidence in the file consists of medical 
records from both periods of service (May 1980 to May 1983 
and January 1987 to July 1991), VA and private treatment 
records, and VA examination reports.  



1.  Upper respiratory infection  

Service medical records from the first period of service show 
that in May 1981 the veteran was diagnosed with a cold.  In 
August 1982, he was seen with a complaint of a chest cold for 
one day with a productive cough.  The diagnosis was rule out 
non-specific upper respiratory infection.  In February 1983, 
the veteran was seen with symptoms of stuffy nose, sore 
throat, and cough; the diagnosis was upper respiratory 
infection.  During the second period of service, records show 
that the veteran complained of a chest cold in July 1989; the 
diagnosis was upper respiratory infection.  Thereafter, 
including at the time of the separation physical examination 
in July 1991, there was no complaint, finding, or diagnosis 
of an upper respiratory infection.  

Post-service records show that an April 1996 VA chest X-ray 
was negative.  

At the time of a VA examination in January 1997, there were 
no complaints or abnormal findings referable to the 
respiratory system.  A chest X-ray was normal.  

VA outpatient records show that in September 2004 the veteran 
reported having an upper respiratory infection for one week 
(another record indicated a complaint of cold).  An 
examination of the pulmonary system did not disclose any 
positive findings.  There was no diagnosis made of upper 
respiratory infection.  

In short, there is no competent evidence to show that the 
veteran has a current upper respiratory infection.  To the 
extent that the veteran relates an upper respiratory 
infection to service, where as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates upper respiratory infection to service 
does not constitute medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 



In the absence of medical evidence of current upper 
respiratory infection, service connection cannot be granted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of a current upper respiratory infection, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

2.  Sinusitis 

Service medical records from the first period of service are 
negative for sinusitis.  In August 1980, there was a 
diagnosis of rule out sinusitis, but a subsequent sinus 
series was negative.  During the second period of service, 
records show that the veteran complained of congestion in the 
sinus cavity in January 1988; the diagnosis was common cold.  
Thereafter, including at the time of the separation physical 
examination in July 1991, there was no complaint, finding, or 
diagnosis of sinusitis.  

At the time of a VA examination in January 1997, there were 
no complaints or abnormal findings referable to the sinuses.  

At the time of a VA examination in September 2003, the 
veteran complained of postnasal drainage and congestion from 
time to time.  He denied recurrent sinusitis requiring 
antibiotics.  Upon review of the VA records, the examiner 
noted that the veteran sustained multiple facial fractures in 
an assault in August 2001, and two months later underwent a 
septoplasty, bilateral nasal osteotomies, and a bilateral 
inferior turbinate reduction.  The examiner diagnosed nasal 
septal deviation with 50 percent nasal obstruction on the 
left side and zero percent obstruction on the right side, and 
mild allergic rhinitis.  The examiner commented that there 
was no 


evidence of sinusitis and that it would appear that the 
veteran's current nasal symptoms were the sequelae of the 
August 2001 trauma.  He concluded that it was less likely 
than not that the current nasal problems were related to 
military service.  

VA outpatient records show that in October 2004 the veteran's 
medical history included acquired nose deformities.  

In short, there is no competent evidence to show that the 
veteran has sinusitis.  Further, the nasal symptoms the 
veteran does suffer from have been attributed to post-service 
injury.  To the extent that the veteran relates sinusitis to 
service, where as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements to the extent that he relates 
sinusitis to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In the absence of medical evidence of current sinusitis, 
service connection cannot be granted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of current sinusitis, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

3.  Varicose veins

Service medical records from both periods of service are 
negative for varicose veins.  

At the time of a VA examination in January 1997, there were 
no complaints referable to varicose veins, and the examiner 
specifically noted upon examination that there were no 
varicose veins observed.  The diagnosis was that of no 
evidence of varicose veins in the lower extremities.  

VA outpatient records show that in March 2004 and October 
2004, there were no varicosities seen on a physical 
examination.  

In short, there is no competent evidence to show that the 
veteran has current varicose veins.  To the extent that the 
veteran relates varicose veins to service, where as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements to the extent that he relates varicose veins to 
service does not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

In the absence of medical evidence of current varicose veins, 
service connection cannot be granted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of current varicose veins, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).  

4.  Bilateral foot disability

Initially, the Board must address the scope of this 
particular issue.  To the extent that the veteran has sensory 
neuropathy involving the first, second, and third toes of the 
left foot, service connection for this condition has been 
established and evaluation of its severity is addressed in 
the section herein below.  Service connection has also been 
established for a right ankle skin graft scar, and any 
disability attributed to it, such as mild sensory problems 
found at the time of a July 2003 VA examination, will not be 
discussed in this decision.  Additionally, the veteran has 
claimed that until he began wearing combat boots he had never 
had athlete's foot.  The RO adjudicated such claim in an 
October 1997 rating decision, and in a November 1997 letter 
the RO notified the veteran of its denial and of his 
appellate rights.  The veteran did not appeal that decision.  
Therefore, the Board in this decision will consider a 
bilateral disability of the feet exclusive of the conditions 
noted in this paragraph.

Service medical records from the first period of service are 
negative for a bilateral foot disorder.  During the second 
period of service, records show that in December 1989, the 
veteran complained of numbness in the toes after being in the 
field for four days, when his feet had become cold and wet.  
A physical examination at that time showed that the toes were 
normal.  In May 1990, the veteran was seen with a complaint 
of a left foot injury after twisting the front part outward.  
The assessment was injury to the left foot.  Thereafter, 
including at the time of the separation physical examination 
in July 1991, there was no complaint, finding, or diagnosis 
of a bilateral foot disorder.  

At the time of a VA examination in January 1997, there were 
no complaints or final diagnosis referable to a bilateral 
foot disability.  An X-ray of the left foot showed a 
metatarsal apophysis with the base of the fifth metatarsal, 
with no other findings.  Such an X-ray finding is not noted 
in the final diagnosis, nor is there any evidence that it 
constitutes a disability.  

At the time of a VA examination in September 2003, the 
examiner stated that there were no complaints concerning the 
left foot and that the veteran had completely normal function 
and a normal examination.  In regard to the right foot, the 
examiner diagnosed a two-year history of onychomycosis of the 
right great toenail and periodic loss of the nail.  The 
examiner opined that this was completely unrelated to any 
service condition and represented a new problem for the 
veteran.  

In short, there is no competent evidence to show that the 
veteran has a bilateral foot disability.  Further, the right 
great toenail condition the veteran does suffer from has 
medically been disassociated from his period of service.  To 
the extent that the veteran relates a bilateral foot 
disability to service, where as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates a bilateral foot disability to service 
does not constitute medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

In the absence of medical evidence of a current bilateral 
foot disability, service connection cannot be granted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of a current bilateral foot disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

5.  Otitis media    

Service medical records from the first period of service show 
that he complained of a left earache in August 1982.  A 
physical examination at that time showed a congested 
Eustachian tube due to a head cold.  During the second period 
of service, he was treated for an upper respiratory infection 
with serous otitis media in July 1989.  Thereafter, including 
at the time of the separation physical examination in July 
1991, the records are negative for otitis media.  

At the time of a VA examination in January 1997, there were 
no complaints referable to the ears, and the examiner 
specifically stated upon examination that the ears were 
within normal limits.    

At the time of a VA examination in September 2003, the 
examiner stated that there was no evidence of otitis media 
present upon examination, and that he could find no 
documentation in the record of chronic otitis media.  He 
concluded that there was no evidence that the veteran has had 
a significant problem with serous otitis media since July 
1978, when he was treated for an upper respiratory infection 
with serous otitis media.  

In short, there is no competent evidence to show that the 
veteran has current otitis media.  To the extent that the 
veteran relates otitis media to service, where as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements to the extent that he relates otitis media to 
service does not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

In the absence of medical evidence of current otitis media, 
service connection cannot be granted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of current otitis media, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



6.  Inguinal hernia

Service medical records from the first period of service are 
negative for hernia.  In October 1980, the veteran complained 
of pain in the left groin after heavy lifting, but a hernia 
examination was negative and the diagnosis was strain.  

Private records from Eastwood Hospital dated in November 1983 
indicate that at the time that the veteran was admitted for a 
left varicocele ligation, there was no associated hernia 
apparent.    

During the second period of service, records show that when 
the veteran complained of a pain and tenderness in the 
testicle in May 1988 and July 1988, physical examinations 
disclosed no hernia.  In fact, there were no records of 
complaints or findings relative to a hernia during service.  

At the time of a VA examination in January 1997, there were 
no complaints referable to a hernia.  The examiner indicated 
that there was a 3 cm. surgical scar seen in the left 
inguinal region where the veteran had previously undergone 
surgery after diagnosis of a varicocele after service in 
1983.  Upon examination, there was no evidence of a hernia.  

In short, there is no competent evidence to show that the 
veteran has a current inguinal hernia.  To the extent that 
the veteran relates an inguinal hernia to service, where as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements to the extent that he relates an inguinal 
hernia to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In the absence of medical evidence of a current inguinal 
hernia, service connection cannot be granted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A condition or injury 
occurred in service alone is not enough; there must be a 
current disability 


resulting from that condition or injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of a current inguinal hernia, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

7.  Left testicle varicocele

Service medical records from the first period of service are 
negative for a left testicle varicocele or testicle 
condition.    

Private records from Eastwood Hospital dated in November 1983 
indicate that the veteran was admitted on a semi-elective 
basis for symptomatic left varicocele.  He had progressive 
enlargement of a lesion and requested repair.  A left 
varicocele ligation was performed and the postoperative 
course was uneventful.  

During the second period of service, records show that the 
veteran complained of pain and tenderness in the left 
testicle in May 1988 and July 1988; the diagnoses were 
inguinal strain and over stressed, respectively.  Thereafter, 
including at the time of the separation physical examination, 
there was no complaint, finding, or diagnosis of a left 
testicle disorder.    

At the time of a January 1997 VA examination, the veteran was 
concerned about swelling in the left scrotum.  The examiner 
remarked that the veteran was confused about hernia versus 
varicocele.  The left testicle was slightly larger than the 
right testicle, but there was no tenderness noted.  A scrotum 
echogram revealed no evidence of a varicocele, or any other 
conditions such as spermatocele, epididymal cyst or 
hydrocele.  The diagnosis was that of no evidence of 
varicocele in the scrotum.  

VA outpatient records indicate that in October 2004 on a 
physical examination of the genitourinary system, there were 
no disabilities found.  

In short, there is no competent evidence to show that the 
veteran has a current left testicle varicocele.  To the 
extent that the veteran relates a left testicle varcicocele 
to service, where as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements to the extent that he relates 
a left testicle varicocele to service does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

In the absence of medical evidence of a current left testicle 
varicocele, service connection cannot be granted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of a current left testicle varicocele, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Higher Ratings

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating disabilities 
of the muscles, spine, and digits of the hand were revised.  
Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).  The regulatory changes are 
discussed with regard to each disability, herein below.  

In this case, the veteran maintains that his disabilities are 
more severe than the current ratings reflect.  He asserts 
that he has much pain and lack of mobility in his back.  

The pertinent evidence in the file consists of VA and private 
treatment records and VA examination reports.  

1.  Pseudoarthrosis, L5-S1.  

Service connection was granted for pseudoarthrosis, L5-S1, 
and a 10 percent evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, effective from December 1995.  

Under the "old" rating criteria, a 10 percent rating is 
warranted for lumbosacral strain manifested by characteristic 
pain on motion.  The criteria for a higher rating, 20 
percent, requires lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Other applicable "old" rating criteria consist of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for limitation of motion of 
the lumbar spine.  Under this code, slight limitation of 
motion of the lumbar spine warrants a 10 percent rating.  A 
higher rating, 20 percent, requires moderate limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Further, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002), degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Effective September 26, 2003, revisions were made to the 
rating schedule regarding the evaluation of spinal 
disabilities.  Under the revised criteria, a 10 percent 
rating is warranted where forward flexion of the 
thoracolumbar is greater than 60 degrees but not greater than 
85 degrees; or where the combined range of thoracolumbar 
motion is greater than 120 degrees but not greater than 235 
degrees (the combined motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation); or where muscle spasm, 
guarding, or localized tenderness is not resulting in 
abnormal gait or abnormal spinal contour.  

The criteria for a higher rating, 20 percent, is warranted 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or where the 
combined range of thoracolumbar motion is not greater than 
120 degrees; or where muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242, 
for lumbosacral strain and degenerative arthritis of the 
spine, respectively (effective September 26, 2003).

These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  (This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, as noted herein below, are now contemplated 
in the rating assigned under the general rating formula.)

In applying the old and revised rating criteria to the 
evidence of record as a whole, the Board finds that a higher 
rating for the lumbosacral spine disability is not warranted.  
At the time of a January 1997 VA examination, range of motion 
of the lumbosacral spine was within normal limits, and the 
gait was normal.  The diagnosis was bilateral pseudoarthrosis 
of L5-S1 with intermittent low back pain.  At the time of a 
June 2002 VA examination, the veteran complained of daily low 
back pain.  Physical examination showed tenderness at L5.  
Range of motion showed flexion to 60 degrees, extension to 5 
degrees, and "tilt" to the right and left to 20 degrees 
each (degrees of rotation were not provided).  The examiner 
remarked that the veteran did not seem to have significant 
flare-ups and that he had minimal functional limitations.  At 
the time of a February 2005 VA examination, range of motion 
studies revealed forward flexion from 0 degrees to 90 
degrees, extension from 0 degrees to 30 degrees with pain 
starting at 20 degrees, left lateral flexion from 0 degrees 
to 30 degrees, right lateral flexion from 0 degrees to 30 
degrees with pain starting at 20 degrees, and left and right 
lateral rotation from 0 degrees to 30 degrees without pain.  
There was no spasm, weakness, or tenderness.  The diagnosis 
was chronic mechanical back pain in the lumbar region.  At 
the time of an April 2006 VA examination, the veteran denied 
periods of flare-up and any gait abnormality.  Physical 
examination showed range of motion essentially the same or 
better than that found on VA examination in February 2005.  
Further, while there was tenderness in the lumbosacral 
paraspinous muscle area, there was no spasm.  


Imaging films of the lumbosacral spine revealed a 
pseudoarthrosis that was of no clinical consequence.  VA 
outpatient records reflect treatment for chronic low back 
pain, which occasionally flared up such as in September 2004.  

These objective findings show that with the exception of a 
single, isolated occurrence of borderline moderate limitation 
of motion of the lumbosacral spine on the June 2002 VA 
examination, the veteran's service-connected lumbosacral 
spine disability approximates the old and revised criteria 
for a 10 percent rating and no higher.  The Board has 
considered the findings of pain with limitation of motion on 
examination; however, in furnishing range of motion findings, 
where applicable, examiners have in fact specifically 
furnished measurements of lumbar range of motion that gave 
attention to pain.  In short, there is no credible objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that under 
the limitation-of-motion codes the low back disability would 
be more than 10 percent disabling.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his lumbosacral spine disorder.  In 
this regard, the Board notes that evaluating the veteran's 
disability under provisions relevant to intervertebral disc 
syndrome would be unwarranted.  Service connection has not 
been established for such condition, and although private 
diagnostic studies undertaken in September 2004 showed disc 
disease at L4 and L5, a disc syndrome has not been shown to 
be a part of the veteran's service-connected disability.  
Accordingly, neither the "old" nor the revised regulation 
pertaining to intervertebral disc syndrome is for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001); and 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 23, 2002), published at 67 Fed. Reg. 
54345-54349 (August 22, 2002).

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the pseudoarthrosis, L5-S1.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
the clinical findings have shown that the veteran meets the 
criteria for a 10 percent rating, and no higher, for his 
lumbosacral spine disability from the effective date of 
service connection in December 1995.  

2.  Gunshot wound of the left calf, with sensory neuropathy 
of the left first, second, and third toes  

Service connection was granted for gunshot injury of the left 
calf with sensory neuropathy of the left 1st, 2nd, and 3rd 
toes, and a 10 percent evaluation was assigned under 
38 C.F.R. § 4.124a, Diagnostic Code 8724, effective from 
December 1995.  Under Code 8724, incomplete paralysis of the 
posterior tibial nerve that is mild or moderate warrants a 10 
percent rating.  The criteria for a higher rating, 20 
percent, require severe incomplete paralysis.  Complete 
paralysis of the posterior tibial nerve, which warrants a 30 
percent rating, is manifested by the following: paralysis of 
all muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; and plantar flexion is impaired.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  

In this case, the medical evidence demonstrates that the 
neurological manifestations of the left calf gunshot injury 
were mild and predominantly involved sensory impairment.  The 
veteran's sensory neuropathy is thus properly evaluated as 10 
percent disabling under Code 8724.  For example, at the time 
of a January 1997 VA examination, there was decreased 
sensation to pinprick and touch in the first three toes on 
the left side.  Otherwise, the neurologic system was noted to 
be within normal limits.  At the time of a June 2002 VA 
examination, the veteran reported no problems with the 2nd 
and 3rd toes but with continuing pain and a squeezing 
sensation in the great toe.  The examiner diagnosed some 
sensory change in the great toe with pressure sensation and 
tenderness over the end of the toe.  He also found some 
numbness on the pulp surface of the 2nd toe, with the 3rd toe 
being normal to examination.  The examiner remarked that the 
veteran's problem was minimal and did not limit his 
activities in any way.  At the time of a September 2003 VA 
examination, the veteran stated that he had no symptoms 
including pain with regard to the toes of his left foot at 
that time.  The examiner's diagnosis was that of a completely 
normal functioning left foot.  At the time of a February 2005 
VA examination, the neurological evaluation portion revealed 
a normal sensory examination in both lower extremities.  The 
findings on an April 2006 VA neurological examination showed 
decreased sensation to light touch and sharp/dull in the tip 
of the 2nd toe but intact in the other toes.  There was full 
range of motion and no motor impairment of the toes.  The 
examiner found that where initially there was sensory 
impairment of the first three toes of the left foot due to 
gunshot wound of the left calf, there was now just anesthesia 
of the tip of the 2nd toe.    

The veteran's left calf disability with neurologic 
manifestations in the left foot involved a gunshot injury.  
Thus, the provisions of 38 C.F.R. § 4.56 offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The Board observes that 38 C.F.R. § 
4.56(d) recodified the provisions of 38 C.F.R. § 4.56(a)-(d) 
in effect prior to July 3, 1997 without substantive change.  
The regulation directs, in pertinent part, that:

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.



(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles -- (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles -- (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 


substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

While the RO has not specifically evaluated the veteran's 
residuals of a gunshot injury to the left calf under 38 
C.F.R. § 4.73, Diagnostic Code 5311, for muscle impairment, 
the Board considers such criteria applicable.  The provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7804, for scarring, are 
also potentially applicable and thus for consideration.

The criteria under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
provide evaluations for disability of Muscle Group XI, the 
posterior and later crural muscles and muscles of the calf: 
(1) Triceps surae (gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) peroneus brevis; (5) 
flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  The functions of these muscles 
are propulsion and plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  This code provides a 
noncompensable rating for slight muscle injury, a 10 percent 
rating for moderate muscle injury, a 20 percent rating for 
moderately severe muscle injury, and a 30 percent rating for 
severe muscle injury.

In this case, the service medical records do not describe in 
detail a left calf gunshot injury, but the veteran did 
receive a Purple Heart.  The service medical records indicate 
that in April 1991 the veteran was seen with a complaint of 
pain in the left foot.  He reportedly received shrapnel 
during Desert Storm in January 1991.  The veteran indicated 
that metal had not been removed from his leg but that he was 
experiencing pain in the first two toes of the left foot.  It 
appears that X-rays of the left lower leg were then taken, 
but there is no report in the file (a note indicates that 
radiographs had not been returned).  Further, in-service 
medical treatment is not shown.  At the time of the veteran's 
separation physical examination in July 1991, there was no 
complaint or diagnosis referable to a left calf gunshot 
injury.  In short, there is no service evidence that a 
gunshot to the left calf produced an injury characterized by 
a through and through or deep penetrating wound.  

Additionally, there is no service or post-service medical 
evidence of any loss of deep fascia or muscle substance, 
impairment of muscle tonus, loss of power, or lowered 
threshold of fatigue.  The service records are silent for any 
complaints or findings in this regard.  As for the medical 
reports after service, to include VA examinations, there is 
no objective evidence of muscle impairment relative to the 
left calf.  On the most recent VA neurological examination in 
April 2006, the examiner noted the veteran's report that he 
had an entry wound but no exit wound, and observed that there 
was no muscle atrophy.  In fact, there were no muscle related 
complaints of the left calf on the last VA examination.  

In short, the medical evidence does not demonstrate a 
disability picture reflective of moderate impairment 
involving the veteran's left calf, Muscle Group XI, as would 
be required for a 10 percent rating under Code 5311.  
Accordingly, a higher rating is not warranted for the 
veteran's left calf gunshot injury residuals on the basis of 
muscle damage.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.56, 4.73, 
and Diagnostic Code 5311.

In regard to any limited motion or functional equivalent of 
limited motion due to pain, the Board again notes that there 
is no medical evidence that he has motion that is actually or 
functionally limited at all.  The examination reports have 
all shown that the wound to the left calf is essentially 
asymptomatic.

In regard to scarring, the Board reiterates that, under 38 
C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  A 10 percent evaluation is also 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Other scars may be evaluated on the basis of 
limitation of function of the part involved.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  The regulatory provisions 
containing the criteria for rating skin were changed, 
effective on August 30, 2002.  See 67 Fed.Reg. 49590 (2002).  
However, given the scar at issue and its measurement in this 
case, the criteria for evaluating the veteran's gunshot 
injury are not significantly changed by the amendments to the 
regulations.  

The Board finds that there is no medical evidence of a tender 
or painful scar of the left calf.  At the time of a January 
1997 VA examination, the scar was described as 1 centimeter 
in diameter, and located 5 centimeters below the left knee 
joint on the medial aspect.  The scar was healed and the left 
leg was nontender.  A June 2002 VA examiner stated that the 
left calf wound was well healed.  At the time of an April 
2006 VA examination, the examiner noted that the scar 
appeared to be from a fragment rather than a complete bullet 
as it only measured 4 millimeters in diameter.  The veteran 
reported no complaints with regard to his scar.  

As the criteria for a higher rating under the applicable 
codes have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
the clinical findings have shown that the veteran meets the 
criteria for a 10 percent rating, and no higher, for his 
gunshot wound of the left calf from the effective date of 
service connection in December 1995.  

3.  Fracture of the fourth and fifth metacarpals of the right 
hand.  

Service connection was granted for fracture of the right 4th 
and 5th metacarpals, and a noncompensable evaluation was 
assigned, effective from December 1995.  The veteran's right 
hand is his dominant, or major, hand.  A fractured metacarpal 
is an unlisted condition, and when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location, and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2006).  The veteran's 
service-connected hand disability was rated by analogy (38 
C.F.R. § 4.20) under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5227.

Under Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).  

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, such as the ring and little finger, warrants a 
maximum 10 percent evaluation for the major hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (2001).  

Effective August 26, 2002, revisions were made to the rating 
schedule affecting Diagnostic Codes 5216-5230.  See 67 Fed. 
Reg. 48784- 48787 (July 26, 2002).  The new rating criteria 
provide a noncompensable evaluation for ankylosis of the 
little finger, whether it is favorable or unfavorable.  38 
C.F.R. § 4.71a, Diagnostic Code 5227, as amended.  Again, a 
noncompensable rating is the only schedular rating available 
for this disorder.  The rating schedule indicates that VA can 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

The new criteria also provide that under Diagnostic Code 
5223, favorable ankylosis of the ring and little finger 
warrants a maximum 10 percent rating in the major hand.  A 10 
percent rating can also be awarded under this Code for 
limited motion permitting flexion of the fingertips to within 
two inches (5.1 centimeters) of the transverse fold of the 
palm.  Limitation of motion of less than one inch (2.5 
centimeters) in either direction is not considered disabling.  
To obtain a higher evaluation, there must be involvement of 
either the index finger or thumb.  As the latter digits on 
the veteran's right hand do not have a service-connected 
disability, a higher evaluation under Code 5223 is not 
authorized.  

A review of the veteran's medical records does not 
demonstrate ankylosis of the fingers of the right hand.  At 
the time of a VA examination in January 1997, the veteran's 
right hand was asymptomatic.  The range of motion of his 
right hand and fingers was normal.  X-rays of the right hand 
showed probable old healed fracture involving the base of the 
right 5th metacarpal, and a cyst at the base of the 4th and 1st 
metacarpals.  At the time of a June 2002 VA examination, the 
veteran was not having problems with his hand, although there 
was a complaint of discomfort on the ulnar side of the wrist.  
Physical examination showed a nontender, well healed scar 
between the 4th and 5th metacarpals, which were normal to 
palpation.  Grip strength was 5/5 and alignment of the 
fingers was normal.  In the diagnosis, the examiner noted 
that the right hand did not limit the veteran in any way.  At 
the time of a September 2003 VA examination, there were no 
complaints of pain or weakness of the right hand.  In the 
diagnosis, the fractures were deemed to be well healed, 
asymptomatic, and with normal grip strength.  At the time of 
a February 2005 VA examination, the veteran's pain complaints 
with regard to the right hand involved the 1st and 2nd 
metacarpals, and not at the site of his previous in-service 
surgery.  The examiner pointed out that there was no 
limitation or pain at the region of the 4th metacarpal.  At 
the time of an April 2006 VA examination, the veteran 
complained of pain in the right wrist and hand.  Physical 
examination showed that he was able to grasp and make a fist.  
Range of motion studies at the metacarpal joints was from 0 
degrees to 90 degrees.  The diagnosis was that of healed 
metacarpal fractures, status post open reduction internal 
fixation.  The examiner particularly remarked that the healed 
fractures were of no consequence in the present complaints.  

In sum, the severity of the veteran's service-connected right 
hand does not approximate the criteria for a compensable 
rating under either the old or revised diagnostic codes.  As 
the criteria for a higher rating under applicable Diagnostic 
Codes have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
the clinical findings have shown that the veteran meets the 
criteria for a 10 percent rating, and no higher, for his 
right hand fractures from the effective date of service 
connection in December 1995.  




ORDER

Service connection for upper respiratory infection is denied.

Service connection for sinusitis is denied.  

Service connection for varicose veins is denied.  

Service connection for bilateral foot disability is denied.  

Service connection for otitis media is denied.  

Service connection for inguinal hernia is denied.  

Service connection for left testicle varicocele is denied.  

An initial rating higher than 10 percent for pseudoarthrosis, 
L5-S1, is denied.  

An initial rating higher than 10 percent for gunshot wound of 
the left calf, with sensory neuropathy of the left first, 
second, and third toes, is denied.  

An initial compensable rating for fracture of the fourth and 
fifth metacarpals of the right hand is denied.  


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


